Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 14, 2021

                                            No. 04-21-00103-CR

                                  IN RE Jose Alberto GARCIA, Relator

                                             Original Proceeding 1

                                                    ORDER

        Relator’s petition for writ of mandamus is DENIED.

        It is so ORDERED on April 14, 2021.




                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




This proceeding arises out of Cause No. 2018CR13110, styled State v. Garcia, pending in the 227th Judicial District
1

Court, Bexar County, Texas, the Honorable Andrew Wyatt Carruthers presiding.